Case 4:19-cv-12364-MFL-RSW ECF No. 27 filed 09/24/20       PageID.236    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 JERRY HUDDLESTON, on behalf of
 himself and all similarly situated
 employees,
                                                    Case No.: 4:19-cv-12364
                          Plaintiffs,               Hon. Matthew F. Leitman
       v.

 SLOAN ENVIRONMENTAL
 SERVICES, INC., a Michigan
 corporation, and ERIC SLOAN, an
 individual,

                          Defendants.


 ORDER APPROVING FAIR LABOR STANDARDS ACT SETTLEMENT

      Court approval is required for the settlement of claims for back wages or

liquidated damages under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

et. seq. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir.

1982). “Other than a section 216(c) payment supervised by the Department of Labor,

there is only one context in which compromises of FLSA back wage or liquidated

damage claims may be allowed: a stipulated judgment entered by a court which has

determined that a settlement proposed by an employer and employees, in a suit

brought by employees under the FLSA, is a fair and reasonable res[o]lution of a bona

fide dispute over FLSA provisions.” Ibid.; see also D.A. Schulte, Inc. v. Gangi, 328



                                         1
Case 4:19-cv-12364-MFL-RSW ECF No. 27 filed 09/24/20        PageID.237      Page 2 of 3




U.S. 108, 113 n.8 (1946). Therefore, “[w]hen employees bring a private action for

back wages under the FLSA, and present to the district court a proposed settlement,

the district court may enter a stipulated judgment after scrutinizing the settlement

for fairness.” Id. at 1353. If the settlement is a reasonable compromise over issues

that are actually in dispute, the Court may approve the settlement “in order to

promote the policy of encouraging settlement of litigation.” Id. at 1354.

      Here, upon the parties’ filing of a Joint Motion for Approval of FLSA

Settlement, the Court conducted a fairness hearing on September 23, 2020 to

determine whether the parties’ settlement agreement should be given final approval.

The Court finds that, as a result of contested litigation, a bona fide dispute was

resolved between the parties and a fair and reasonable settlement was reached.

      Accordingly, for the reasons stated on the record on September 23, 2020, IT

IS HEREBY ORDERED that the parties’ Joint Motion for Approval of FLSA

Settlement is GRANTED;

      IT IS FURTHER ORDERED that the plaintiffs’ respective settlement

amounts of $5,000 to Mr. Huddleston and $5,250 to Mr. Czekaj are APPROVED.

      IT IS FURTHER ORDERED that plaintiffs’ counsel’s requested fees in the

amount of $16,000, plus reimbursement of expenses in the amount of $670, are

APPROVED.




                                         2
Case 4:19-cv-12364-MFL-RSW ECF No. 27 filed 09/24/20       PageID.238   Page 3 of 3




      IT IS FURTHER ORDERED that this action is DISMISSED WITH

PREJUDICE; provided, however, that this Court retains jurisdiction over all matters

related to the parties’ settlement agreement.

      IT IS SO ORDERED:

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: September 24, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 24, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          3
